                        Case 19-26594-EPK      Doc 56     Filed 04/23/20        Page 1 of 5




         ORDERED in the Southern District of Florida on April 23, 2020.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

         In re:                                                      Case No. 19-26594-EPK

         GLORIA JEAN OUSLEY BELLAMY,                                 Chapter 13

                Debtor.
         ______________________________________/

               ORDER TO SHOW CAUSE WHY MAKE CENTS INC. d/b/a MAXLEND
              SHOULD NOT BE HELD IN CONTEMPT OF COURT AND SANCTIONED
                            FOR FAILING TO COMPLY WITH
                   ORDER AWARDING ACTUAL AND PUNITIVE DAMAGES

                  This matter came before the Court upon the Debtor’s Ex-Parte Motion for Order to

         Show Cause Why Make Cents Inc. d/b/a MaxLend Should Not Be Held in Contempt of Court

         for Failing to Comply with Order Awarding Actual and Punitive Damages Against Make

         Cents Inc. d/b/a MaxLend [ECF No. 53] (the “Motion”) filed by Gloria Jean Ousley Bellamy,

         the Debtor in this chapter 13 case.

                  On February 18, 2020, the Debtor filed the Debtor’s Amended Motion for the

         Imposition of Sanctions and an Award of Damages, Punitive Damages, Attorneys’ Fees and

         Costs Against Make Cents Inc. d/b/a MaxLend [ECF No. 29] (the “First Motion for


                                                  Page 1 of 5
              Case 19-26594-EPK        Doc 56     Filed 04/23/20   Page 2 of 5




Damages”). The Debtor duly served the First Motion for Damages and related notice of

hearing by Federal Express and by United States mail on Make Cents, Inc. d/b/a/ MaxLend

(“MaxLend”) [ECF Nos. 29 and 33]. MaxLend did not file a response to the Motion, nor did

MaxLend appear at the hearing.

       After carefully reviewing the First Motion for Damages and considering the

arguments presented at the hearing, the Court found that MaxLend willfully violated the

automatic stay imposed under 11 U.S.C. § 362(a) by twice attempting to take funds from the

Debtor’s bank account via electronic transfer (once successfully) and by telephoning the

Debtor on a nearly daily basis, in an effort to collect a pre-bankruptcy obligation, all after

obtaining both constructive and actual notice of the Debtor’s bankruptcy case.         Order

Awarding Actual and Punitive Damages Against Make Cents Inc. d/b/a MaxLend [ECF No.

35] (the “First Order Awarding Damages”). The Court also found that MaxLend continued

these collection actions even after it was pointed out that its collection attempts were in

violation of the automatic stay and that it could be held liable for actual and punitive

damages under 11 U.S.C. § 362(k).

       As a result of MaxLend’s actions in knowing violation of the automatic stay, the

Debtor was required to retain counsel. Counsel charged the Debtor fees and expenses in

connection with the First Motion for Damages in the aggregate amount of $2,281.70, which

the Court found reasonable under the circumstances. MaxLend actually took the sum of

$263.98 from the Debtor’s bank account in violation of the automatic stay. The Debtor

suffered additional damages in the amount of $30.00, which she was required to pay to her

bank to stop payment when MaxLend attempted to take funds out of her account a second

time. The Court ordered MaxLend to pay to the Debtor actual damages in the aggregate sum

of $2,575.68, which included legal fees and costs, funds taken from her account, and fees she

was required to pay to her bank.

                                          Page 2 of 5
              Case 19-26594-EPK        Doc 56     Filed 04/23/20    Page 3 of 5




       Because MaxLend continued to intentionally violate the automatic stay even after it

was advised, by duly filed motion served on it, that its actions were in violation of the stay

and that it could be held liable for actual and punitive damages, the Court found that punitive

damages were appropriate.      The Debtor requested punitive damages in the amount of

$5,000.00, which the Court found to be reasonable and appropriate under the circumstances.

Said amount was approximately twice the total actual damages sustained by the Debtor as

a result of MaxLend’s intentional and knowing violation of the automatic stay and thus was

well within the range of punitive damages historically found appropriate by the United States

Supreme Court. See In re WVF Acquisition, LLC, 420 B.R. 902, 915 (Bankr. S.D. Fla. 2009)

(citing BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 580-83 (1996)). In sum, the Court ordered

MaxLend to pay $7,575.68 to counsel for the debtor, for the benefit of the Debtor, by April 15,

2020. The First Order Awarding Damages was duly served on MaxLend by United States

mail. ECF No. 38.

       On March 18, 2020, the Debtor filed the Debtor’s Second Motion for the Imposition of

Sanctions and an Award of Damages, Punitive Damages, Attorneys’ Fees and Costs Against

Make Cents Inc. d/b/a MaxLend [ECF No. 39] (the “Second Motion for Damages”), which

was duly served on MaxLend by United States mail. The notice of hearing for the Second

Motion for Damages was also duly served on MaxLend by United States mail. ECF No. 41.

The Debtor filed the Supplement to Debtor’s Second Motion for the Imposition of Sanctions

and an Award of Damages, Punitive Damages, Attorneys’ Fees and Costs Against Make Cents

Inc. d/b/a MaxLend [ECF No. 45] (the “Supplement”), which was duly served on MaxLend

by facsimile. The Supplement noted further violations of the automatic stay by MaxLend.

MaxLend did not file a response to the Second Motion for Damages and did not appear at the

hearing.



                                          Page 3 of 5
              Case 19-26594-EPK       Doc 56     Filed 04/23/20   Page 4 of 5




       After carefully reviewing the Second Motion for Damages and the Supplement and

considering the arguments presented at the hearing, the Court found that, despite its prior

entry of the First Order Awarding Damages, MaxLend continued to willfully violate the

automatic stay imposed under 11 U.S.C. § 362(a) by continuing to call the Debtor on the

telephone on a nearly daily basis, in an effort to collect a pre-bankruptcy obligation. Order

Awarding Additional Actual and Punitive Damages Against Make Cents Inc. d/b/a MaxLend

[ECF No. 50] (the “Second Order Awarding Damages”). The Debtor had to retain counsel

once again, and counsel charged the Debtor fees and expenses in connection with the Second

Motion for Damages in the aggregate amount of $1,161.95, which the Court found to be

reasonable under the circumstances. The Court ordered MaxLend to pay to the Debtor actual

damages in the aggregate sum of $1,161.95.

       Because MaxLend continued to intentionally violate the automatic stay even after the

service of the First Order Awarding Damages and a duly filed motion served on it stating

that its actions were in violation of the automatic stay, the Court found that punitive

damages were appropriate. The Debtor requested $2,400.00 in punitive damages, which the

Court found to be reasonable and appropriate under the circumstances. See In re WVF

Acquisition, LLC, 420 B.R. at 915 (citing BMW of N. Am. Inc., 517 U.S. at 580-83). In sum,

the Court ordered MaxLend to pay $3,561.95 to counsel for the Debtor, for the benefit of the

Debtor, by May 9, 2020. The Second Order Awarding Damages was duly served on MaxLend

by facsimile. ECF No. 51.

       In the Motion now before the Court [ECF No. 53], the Debtor informed the Court that

MaxLend did not pay $7,575.68 by the April 15, 2020 deadline. In light of the foregoing, the

Court ORDERS and ADJUDGES that:

       1. The Motion [ECF No. 53] is GRANTED to the extent provided herein.



                                         Page 4 of 5
              Case 19-26594-EPK        Doc 56      Filed 04/23/20   Page 5 of 5




       2. A duly authorized corporate representative of MaxLend and counsel representing

MaxLend shall both appear for hearing before the Honorable Erik P. Kimball on May 14,

2020 at 10:00 a.m. to show cause why MaxLend should not be held in contempt and

sanctioned. Potential sanctions may include a monetary sanction in the form of a daily

sanction not to exceed $5,000 per day. The hearing will be by telephone only. The parties

are instructed to consult with the Court’s website, https://www.flsb.uscourts.gov, to ascertain

how to appear by telephone.

       3. If MaxLend fails to appear at the hearing, both through a duly authorized corporate

representative and counsel, the Court may order that Richard Mayer, the current chief

operating officer named in the Motion [ECF No. 53], be apprehended by the United States

Marshal Service and brought, in person, to a hearing before the Court.



                                             ###

Copies to:

Mark S. Roher, Esq.

Mark S. Roher, Esq. shall serve a copy of this order on all parties in interest and file a
certificate of service with the Court.




                                          Page 5 of 5
